Motion by appellant for a stay of all proceedings in the action, pending appeal from two orders, granted on condition: (1) that appellant perfect and be ready to argue or submit the appeal at the February Term, beginning January 28, 1963; and (2) that, within 10 days after entry of the order hereon, appellant shall serve and file an undertaking, with corporate surety, to pay the judgment, the interest thereon and costs in the event that the orders be affirmed in whole or in part or that the appeal therefrom be dismissed. Such undertaking shall be in an amount sufficient to pay the judgment (the amount of which is not disclosed in the moving or opposing papers), the interest and costs. The appeal is ordered on the calendar for said February Term; appellant is directed to serve and file the record and his brief on or before January 4, 1963. Cross motion by respondent to dismiss the appeal from the two orders, denied, with leave to renew on the argument of the appeal. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.